UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7251


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS LEQUINN SARVIS,

                Defendant - Appellant.



                            No. 10-7389


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS LEQUINN SARVIS,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Florence.     Terry L. Wooten, District
Judge. (4:06-cr-01241-TLW-1)


Submitted:   December 16, 2010            Decided:   December 29, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Travis Lequinn Sarvis, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Travis     Lequinn   Sarvis      appeals   the   district       court’s

orders reducing his sentence pursuant to the Government’s Fed.

R.   Crim.   P.   35(b)    motion   and       denying   Sarvis’     motion    for   a

further reduction.          We have reviewed the record and find no

reversible error.         Accordingly, we affirm the district court’s

orders.      We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented     in   the    materials

before    the   court    and    argument      would   not   aid    the   decisional

process.

                                                                           AFFIRMED




                                          3